
	
		II
		112th CONGRESS
		1st Session
		S. 859
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit sexual harassment by individuals
		  administering programs and activities receiving Federal
		  assistance.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Agency Accountability for
			 Sexual Harassment Act.
		2.DefinitionsIn this Act:
			(1)Any 1-year
			 periodThe term any 1-year period—
				(A)means a
			 continuous period that commences not earlier than 12 months before the
			 commission of an offense or that ends not later than 12 months after the
			 commission of the offense; and
				(B)may include time
			 both before and after the commission of the offense.
				(2)AgentThe
			 term agent means a person authorized to act on behalf of another
			 person or a government and, in the case of an organization or government,
			 includes a servant or employee, and a partner, director, officer, manager, and
			 representative.
			(3)Government
			 agencyThe term government agency means a
			 subdivision of the executive, legislative, or judicial branch, or another
			 branch, of government, including a department, independent establishment,
			 commission, administration, authority, board, and bureau, and a corporation or
			 other legal entity established, and subject to control, by a government for the
			 execution of a governmental or intergovernmental program or activity.
			(4)LocalThe
			 term local means of or pertaining to a political subdivision
			 within a State.
			(5)Program or
			 activityThe term program or activity means all of
			 the operations of—
				(A)(i)a department, agency,
			 special purpose district, or other instrumentality of a State or of a local
			 government; or
					(ii)the entity of such State or local
			 government that distributes such assistance and each such department or agency
			 (and each other State or local government entity) to which the assistance is
			 extended, in the case of assistance to a State or local government;
					(B)(i)an entire corporation,
			 partnership, or other private organization, or an entire sole
			 proprietorship—
						(I)if assistance is extended to such
			 corporation, partnership, private organization, or sole proprietorship as a
			 whole; or
						(II)which is principally engaged in the
			 business of providing health care, housing, social services, or parks and
			 recreation; or
						(ii)the entire plant or other
			 comparable, geographically separate facility to which Federal financial
			 assistance is extended, in the case of any other corporation, partnership,
			 private organization, or sole proprietorship; or
					(C)any other entity
			 which is established by 2 or more of the entities described in subparagraph (A)
			 or (B),
				any part of
			 which is extended Federal financial assistance.(6)StateThe
			 term State includes a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			3.Sexual
			 harassment by individuals administering programs and activities receiving
			 Federal financial assistance
			(a)In
			 generalAn individual who is an agent of an organization or
			 government covered by subsection (b) and who administers a program or activity,
			 shall not commit sexual harassment, as defined under title VII of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e et seq.).
			(b)CircumstanceAn
			 organization or government described in this subsection is an organization, or
			 a State or local government, including any government agency thereof, that
			 receives, in any 1-year period, benefits in excess of $5,000 from a program or
			 activity.
			(c)Organization
			 dutiesAn organization or a government covered by subsection (b)
			 shall terminate the agency relationship with an agent described in subsection
			 (a) who engages in sexual harassment prohibited by such subsection.
			(d)DisclosureAny
			 organization or government covered by subsection (b) that enters into any
			 settlement resulting from sexual harassment prohibited under subsection (a) by
			 an agent administering a program or activity, shall disclose the settlement,
			 and any fines, penalties, damages, insurance premium increases, and other
			 settlements resulting from sexual harassment by such agent, to—
				(1)any Federal
			 department or agency with whom the organization has an agreement for disbursing
			 Federal financial assistance; and
				(2)the Members of
			 Congress representing each State in which the agent administers the program or
			 activity.
				4.Enforcement
			(a)In
			 generalEach Federal department and agency that is empowered to
			 extend Federal financial assistance to any program or activity, by way of
			 grant, contract, subsidy, loan, guarantee, insurance, or other form of Federal
			 assistance, is authorized and directed to effectuate the provisions of
			 subsections (a) and (c) of section 3 with respect to such program or activity
			 by issuing rules, regulations, or orders of general applicability which shall
			 be consistent with achievement of the objectives of the statute authorizing the
			 financial assistance in connection with which the action is taken. No such
			 rule, regulation, or order shall become effective unless and until approved by
			 the President.
			(b)Compliance
				(1)Violation by
			 agentIn order to effect compliance with any requirement adopted
			 pursuant to this section, an agent who violates section 3(a) shall be liable to
			 the Federal Government for a civil fine, notwithstanding any other provision of
			 law.
				(2)Violation by
			 organization or government
					(A)Civil
			 fineIn order to effect compliance with any requirement adopted
			 pursuant to this section, an organization or government that violates section
			 3(c) shall be liable to the Federal Government for a civil fine.
					(B)Termination of
			 participationIn the case of a violation of section 3(c) by an
			 organization or government, the department or agency extending Federal
			 financial assistance to the organization or government shall effect compliance
			 by terminating, or refusing to grant or continue, assistance for such program
			 or activity to any recipient as to whom there has been an express finding on
			 the record, after opportunity for hearing, of a failure to comply with such
			 requirement, but such termination or refusal shall be limited to the particular
			 political entity, or part thereof, or other recipient as to whom such a finding
			 has been made and, shall be limited in its effect to the particular program or
			 activity, or part thereof, in which such noncompliance has been so
			 found.
					(3)Other
			 meansIn addition to the actions described in paragraphs (1) and
			 (2), compliance with any requirement adopted pursuant to this section shall be
			 effected by any other means authorized by law.
				(c)ProcessNo
			 action under subsection (b) shall be taken until the department or agency
			 concerned has advised the appropriate person or persons of the failure to
			 comply with the requirement and has determined that compliance cannot be
			 secured by voluntary means. In the case of any action terminating, or refusing
			 to grant or continue, assistance because of failure to comply with a
			 requirement imposed pursuant to this section, the head of the Federal
			 department or agency shall file with the committees of the House of
			 Representatives and the Senate having legislative jurisdiction over the program
			 or activity involved a full written report of the circumstances and the grounds
			 for such action. No such action shall become effective until thirty days have
			 elapsed after the filing of such report.
			5.State
			 immunity
			(a)State
			 immunityA State shall not be immune under the 11th Amendment to
			 the Constitution from suit in Federal court for a violation of this Act.
			(b)WaiverA
			 State’s receipt or use of Federal financial assistance for any program or
			 activity of a State shall constitute a waiver of sovereign immunity, under the
			 11th Amendment or otherwise, to any suit brought for a violation of subsection
			 (a) or (c) of section 3.
			6.Rules of
			 construction
			(a)No effect on
			 rights and remedies for sexual harassmentNothing in this Act affects any right,
			 obligation, or liability under title VII of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e et seq.) or other law, in a case involving sexual
			 harassment.
			(b)No duplication
			 of title IXNothing in this Act (except for subsection (a)) shall
			 be construed to apply to an organization or government described in section
			 3(b), including an agent of such an organization or government, if the
			 organization or government is a recipient of Federal financial assistance from
			 a program or activity covered by title IX of the Education Amendments of
			 1972.
			
